Citation Nr: 1814939	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  15-27 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service in the United States Army, including in the Republic of Vietnam, from March 1966 to March 1968.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In January 2017, the Board remanded case for additional development.  

The Veteran testified in support of this claim during a video-conference hearing in November 2016; a transcript of the hearing is of record.  In January 2018, the Board issued a letter informing the Veteran that the Veterans Law Judge (VLJ) who presided over the August 2015 hearing was no longer with the Board.  The letter advised the Veteran that he had the option to testify at a hearing before another VLJ who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2017).  The letter provided that, if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and would proceed accordingly.  As the Veteran did not respond to this letter, the Board will proceed with the appeal as to the above-referenced issue.


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim is remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

An August 2014 VA examiner opined that the Veteran's hearing loss was not due to military noise exposure.  In support of this determination, the examiner stated that the Veteran's hearing was normal at separation and there was no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma.

In January 2017, the Board remanded this appeal for an additional medical opinion based on new research.  

Thereafter, a September 2017 VA examiner stated that based upon available data the Veteran's hearing loss could not be attributed to his military service.  As rationale, the examiner noted the Veteran's in-service separation audiogram dated in March 1968.  He also noted that the Veteran's recent testing demonstrated a pattern of hearing loss consistent with age and noise-related hearing loss.  The examiner further explained that data is not available to fully assess the Veteran's noise exposure prior to, during, or following service.  The following information was also noted, from the August 2014 VA examination report:  "Military noise exposure:  rifle range in basic training (left handed shooter), aircraft.  Vocational noise: tractors (farming), worked for a packing plant for 13 years (wore hearing protection).  Recreational noise:  hunting, skill saws."

The Board finds that the September 2017 VA examiner's opinion is not adequate.  While he stated that data is not available to fully assess the Veteran's noise exposure prior to, during, or following service, the Veteran's in-service and post-service noise exposure was recorded.  Further, it is unclear as to whether the examiner considered the new research as requested by the Board.  Therefore, remand for an additional medical opinion is required.

Accordingly, the case is REMANDED for the following action:

1. Transfer this case to an Ear, Nose and Throat specialist for an opinion on the etiology of the Veteran's bilateral hearing loss.  Ask him or her to do the following:

 a.  Review the Veteran's electronic records and Dr. Kujawa's research, described in the following documents: 

 i. "Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb. 15; 26(7): 2115-2123. 

 ii. Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11; 29(45):14077-85. 

 iii. Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

 iv. Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol. 110, 577-586.

 b. Offer an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not (50 percent or greater probability) related to his in-service noise exposure.

Of note, a September 2017 VA examiner provided a negative opinion concerning a relationship between the Veteran's in-service noise exposure and his hearing loss.  As a rationale, the examiner stated that data is not available to fully assess the Veteran's noise exposure prior to, during, or following service.  Accordingly, to assist in providing an opinion, the Veteran's history is as follows:

Pre-service noise exposure:  none.

In-service noise exposure:  while serving in the artillery; working as a vehicle repairman; at the rifle range, where he trained for two weeks without the benefit of hearing protection and experienced ringing in his ears; driving a two-ton diesel truck that had no muffler, which his military occupational specialty required; and when picking up freight at Qui Nhon Air Base, the location of loud aircraft (C-130 cargos and transports).

Post-service noise exposure:  Vocational noise - tractors (farming), worked for a packing plant for 13 years (wore hearing protection); construction work where he ran a resin welder most of the time.  Recreational noise - hunting, skill saws.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, with acknowledgment of Dr. Kujawa's research.

2.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




